Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 6, 2019, is
made by and between Bed Bath & Beyond Inc., a New York corporation (the
“Company”), and Mark J. Tritton (“Executive”). This Agreement shall govern the
relationship between Executive and the Company from and after November 4, 2019
(the “Start Date”).

WHEREAS, the Company desires to employ Executive pursuant to the terms and
conditions set forth in this Agreement; and

WHEREAS, Executive is willing and able to be employed by the Company and desires
to do so on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

1. Retention and Duties.

(a) The Company hereby engages and employs Executive for the Term (as defined in
Section 2) on the terms and conditions expressly set forth in this Agreement.
Executive hereby accepts and agrees to such engagement and employment, on the
terms and conditions expressly set forth in this Agreement.

(b) During the Term, Executive shall serve as the President and Chief Executive
Officer of the Company and shall perform such duties customarily performed by
persons situated in similar executive capacities and as may from time to time be
assigned to Executive by the Company’s Board of Directors (the “Board”). As
President and Chief Executive Officer of the Company, Executive shall report to
the Board. In addition, the Board may from time to time, in its sole discretion,
assign to the Executive such other reasonable duties, authorities and
responsibilities that are not inconsistent with the Executive’s position as the
President and Chief Executive Officer of the Company, including without
limitation, service as an officer and/or on the boards of directors and
committees of one or more of the Company’s subsidiaries, in each case, without
additional compensation.

(c) Executive shall be located and perform his principal duties hereunder at the
Company’s principal headquarters located in Union, New Jersey. Executive
acknowledges and agrees that he will be expected to relocate to the New York
metropolitan area as soon as reasonably practicable following the Start Date,
and in no event later than four (4) months following the Start Date.
Notwithstanding the foregoing, Executive agrees and acknowledges that
significant travel will be part of the performance of his services hereunder.

(d) During the Term, Executive shall devote his entire working time, attention,
and energies to the Company and shall not be engaged in any other business
activity, whether or not such business activity is pursued for gain, profit or
other pecuniary advantage, without the prior written consent of the Board. While
Executive serves as President and Chief Executive Officer of the Company, the
foregoing is not intended to restrict (i) Executive’s ability to serve on the
boards of civic or charitable organization, or (ii) Executive’s ability to serve
on the board(s) set forth on Exhibit A attached hereto and any other board with
the prior written consent of the Board (subject to compliance with the Company’s
Corporate Governance Guidelines); provided, that the foregoing activities are
not competitive with the business of the Company and do not interfere or
conflict with Executive’s duties and obligations on behalf of the Company or
create a potential business or fiduciary conflict of interest. Executive agrees
to use best efforts to perform



--------------------------------------------------------------------------------

his duties and responsibilities within, and agrees to abide by, the Company’s
written general employment policies and practices and such other reasonable
policies, practices and restrictions as the Company shall from time to time
establish and maintain for its executives, including, without limitation, the
Company’s Corporate Governance Guidelines and Policy of Ethical Standards for
Business Conduct.

(e) Executive shall, subject to the fiduciary duties of the Board, be nominated
to, and be recommended to shareholders for, the management slate of directors at
each annual meeting of shareholders that occurs during the Term, for a term
equal to that of other directors being nominated at such meeting.

2. Term. The “Term” shall be the period commencing on the Start Date and ending
at the close of business on the day before the third (3rd) anniversary of the
Start Date, unless Executive’s employment with the Company terminates earlier
pursuant to Section 5. The Term shall be extended automatically by successive
one (1) year periods unless either party provides the other party with written
notice of an intention to terminate the Agreement at least ninety (90) days
prior to such termination or renewal date. The “Term” shall include any such
automatic one (1) year extensions. The Term may be modified only by a written
agreement between the parties and in such case, the term “Term” shall be deemed
to mean the Term as so modified. Subject to the terms of this Agreement,
Executive’s employment with the Company shall be “at will.”

3. Compensation and Reimbursement of Expenses.

(a) Base Salary. During the Term, Executive’s annual base salary (the “Base
Salary”) shall be $1,200,000.00, payable in accordance with the Company’s
regular payroll practices in effect from time to time and subject to all
applicable taxes and withholdings, but no less frequently than in semi-monthly
installments. The Base Salary may be increased by the Compensation Committee of
the Board (the “Compensation Committee”) in its sole discretion. The parties
acknowledge and agree that a portion of Executive’s Base Salary shall constitute
consideration for Executive’s compliance with the restrictions and covenants set
forth in Section 6 of this Agreement.

(b) Annual Bonus.

(i) Beginning in fiscal year 2020 and for each completed fiscal year thereafter
during the Term, Executive shall be eligible to receive an annual cash
performance bonus (the “Annual Bonus”), with a target Annual Bonus opportunity
equal to one-hundred fifty percent (150%) of his Base Salary and a maximum
Annual Bonus opportunity equal to two-hundred twenty-five percent (225%) of his
Base Salary. The Annual Bonus opportunity may be increased by the Compensation
Committee in its sole discretion. The Annual Bonus earned, if any, with respect
to a fiscal year will be subject to the performance of Executive and the Company
during such year, relative to performance goals established for such fiscal year
by the Compensation Committee. The Compensation Committee shall determine the
level of attainment of performance goals and the amount of the Annual Bonus
following the end of each fiscal year, and the Company shall pay the Annual
Bonus, to the extent payable in accordance with this Section 3(b)(i), on or
before the date that is two and one-half (21⁄2) months following the end of the
fiscal year with respect to which it is earned, provided that Executive’s
employment with the Company has not terminated on or prior to such date (except
as otherwise expressly provided in Section 5(c) below).

(ii) With respect to fiscal year 2019, Executive shall be eligible to receive an
Annual Bonus with a target of $750,000.00, to be earned, if at all, based on the
level of attainment, as determined by the Compensation Committee, between the
Start Date and the end of fiscal year 2019 of the performance objectives as
communicated to Executive by the Compensation Committee (the “2019 Annual
Bonus”). Notwithstanding anything herein to the contrary, the 2019 Annual Bonus
earned, if any, shall be payable to Executive by no later than March 13, 2020,
provided that Executive’s employment with the Company has not terminated on or
prior to such date (except as otherwise expressly provided in Section 5(c)
below).

 

2



--------------------------------------------------------------------------------

(c) Sign-On Cash Awards.

(i) On the Company’s first payroll payment date following the Start Date, the
Company shall pay to Executive a lump-sum cash payment of $500,000.00, subject
to all applicable taxes and withholdings, as a one-time inducement cash bonus.

(ii) On March 13, 2020, provided that Executive’s employment with the Company
has not terminated on or prior thereto (except as otherwise expressly provided
in Section 5(c) below), the Company shall pay to Executive a lump-sum cash
payment of $710,000.00, subject to all applicable taxes and withholdings, as a
one-time make-whole cash bonus (the “Make-Whole Cash Bonus”).

(d) Sign-On and Inducement Equity Incentive Awards.

(i) On the Start Date, as an inducement material to Executive entering into this
Agreement and commencing employment with the Company, the Company shall grant to
Executive, and Executive shall receive, the equity awards described below in
accordance with the inducement grant exception to shareholder approval of equity
plans set forth in Nasdaq Listing Rule 5635(c)(4). Each such award will be
subject to the terms and conditions of the applicable equity award agreements:

(A) Time-vesting restricted stock units (“RSUs”) with a value at grant of
$500,000.00, which will vest, subject to Executive’s continued employment with
the Company from the Start Date through the applicable vesting date (except as
otherwise expressly provided in Section 5(c) below), on the first (1st)
anniversary of the grant date thereof (the “Sign-On RSU Award”);

(B) Time-vesting RSUs with an aggregate value at grant of $6,900,000.00, which
will vest as follows, subject to Executive’s continued employment with the
Company from the Start Date through the applicable vesting date (except as
otherwise expressly provided in Section 5(c) below) (the “Make-Whole RSU
Award”): (x) RSUs pursuant to the Make-Whole RSU Award with an aggregate value
at grant of $3,500,000.00 will vest on March 31, 2020, (y) RSUs pursuant to the
Make-Whole RSU Award with an aggregate value at grant of $1,700,000.00 will vest
on September 30, 2020, and (z) RSUs pursuant to the Make-Whole RSU Award with an
aggregate value at grant of $1,700,000.00 will vest on March 31, 2021; and

(C) Performance stock units (“PSUs”) for the performance period beginning on the
Start Date and ending on the two (2) year anniversary of the Start Date, with a
value at grant equal to $3,500,000.00 (the “Make-Whole PSU Award”). The
Make-Whole PSU Award will be earned, if at all, based on the level of
attainment, as determined by the Compensation Committee, of performance
objectives with respect thereto (the “PSU Objectives”). Between the date hereof
and the Start Date, Executive and the Compensation Committee will work together
to come to a mutual agreement regarding the PSU Objectives; provided, that
notwithstanding anything herein to the contrary, to the extent that the parties
are unable to come to a mutual agreement regarding the PSU Objectives prior to
the Start Date, the Company will grant Executive, in lieu of the Make-Whole PSU

 

3



--------------------------------------------------------------------------------

Award, time-vesting RSUs with a value at grant equal to $3,500,000.00, which
will vest, subject to Executive’s continued employment with the Company from the
Start Date through the applicable vesting date (except as otherwise expressly
provided in Section 5(c) below), on the second (2nd) anniversary of the grant
date thereof (the “Alternate RSU Award”).

(ii) The number of RSUs subject to the Sign-On RSU Award and Make-Whole RSU
Award, and the target number of PSUs subject to the Make-Whole PSU Award (or
number of RSUs subject to the Alternate RSU Award, if applicable), will be
determined by dividing the grant values set forth above by the volume-weighted
average closing price of a share of the Company’s common stock over the twenty
(20) trading day period ending immediately prior to the Start Date.

(iii) Notwithstanding anything to the contrary set forth in this Agreement,
Executive shall hold, and not transfer or otherwise dispose of, forty percent
(40%) of the shares of the Company’s common stock acquired upon vesting of the
Sign-On RSU Award, Make-Whole RSU Award and Make-Whole PSU Award (or Alternate
RSU Award, if applicable), net of taxes (based on actual withholding taxes),
until Executive has satisfied any applicable stock ownership guidelines that are
maintained by the Company from time to time.

(e) Performance-Based Long-Term Incentive Equity Awards. In fiscal year 2020,
the Company shall grant Executive PSUs under the Company’s 2012 Incentive
Compensation Plan, as amended from time to time or any successor plan (the “2012
Plan”), or the Company’s 2018 Incentive Compensation Plan, as amended from time
to time or any successor plan (the “2018 Plan”), as determined by the
Compensation Committee in its sole discretion. The PSUs to be granted in fiscal
year 2020 will have a target value at grant equal to $7,000,000.00 and a maximum
value at grant equal to $10,500,000.00. The target and maximum award values set
forth in this Section 3(e) will be reviewed annually for adjustment by the
Compensation Committee in its sole discretion for performance-based equity
awards to be granted after fiscal year 2020. The performance criteria with
respect to the PSUs and any other performance-based equity awards will be
determined by the Compensation Committee in its sole discretion, and such awards
will be subject to the terms and conditions of the 2012 Plan or 2018 Plan and
any applicable award agreements thereunder. The determination of the target and
maximum number of shares subject to the PSUs based on the values set forth above
and any other performance-based equity awards granted hereunder, and the timing
for such grants, will be made in accordance with the Compensation Committee
Procedures for Equity Grants as in effect from time to time.

(f) Home Sale/Buyout Assistance; Relocation Package. In connection with the
commencement of Executive’s employment and Executive’s relocation to the New
York metropolitan area, the Company shall provide Executive with the home sale
and relocation benefits outlined on Exhibit B hereto.

(g) Reimbursement of Legal Expenses. The Company shall pay or reimburse
Executive for his reasonable out-of-pocket legal expenses incurred in connection
with the negotiation and execution of this Agreement, up to a maximum of
$25,000.00. Executive shall provide the Company with such receipts or invoices
as the Company deems reasonably necessary to verify the amount of such expenses.

(h) Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in carrying out his duties hereunder and shall, upon receipt
by the Company of proper documentation with respect thereto (setting forth the
amount, business purpose and establishing payment) be reimbursed for all such
reasonable business expenses incurred during the Term, subject to the Company’s
written expense reimbursement policies and any written pre-approval policies in
effect from time to time.

 

4



--------------------------------------------------------------------------------

4. Employee Benefits.

(a) Company Employee Benefit Plans. During the Term, Executive shall be provided
the opportunity to participate in all standard employee benefit programs made
available by the Company to the Company’s senior executive employees generally,
in accordance with the terms and conditions of such plans, including the
eligibility and participation provisions of such plans and programs, as such
plans or programs may be in effect from time to time. The Company reserves the
right to amend any employee benefit plan, policy, program or arrangement from
time to time, or to terminate such plan, policy, program or arrangement,
consistent with the terms thereof at any time and for any reason without
providing Executive with notice.

(b) Financial Planning Benefit. Upon presentation of appropriate documentation,
the Company will reimburse Executive for up to $20,000.00 annually for
assistance with tax preparation and financial planning.

(c) Automobile Allowance. The Company will provide Executive with an automobile
allowance of $30,000.00 per year, which may be applied toward the cost of
leasing or purchasing an automobile, or towards the cost of a car service or
other similar transportation service.

(d) Vacation and Other Leave. During the Term, Executive shall accrue paid
vacation time in accordance with and subject to the Company’s vacation policies
in effect from time to time. Executive shall also be eligible for all other
holiday and leave pay generally available to other executives of the Company.

5. Termination of Employment.

(a) Termination by the Company; Termination Due to Death. Executive’s employment
with the Company, and the Term, may be terminated by the Company immediately
upon notice to Executive for an involuntary termination of employment for Cause
(as defined in Section 5(f)(ii)), and with no less than sixty (60) calendar
days’ advance written notice to Executive if without Cause or due to Executive’s
Disability (as defined in Section 5(f)(iii)). Executive’s employment with the
Company, and the Term, shall automatically terminate upon Executive’s death.

(b) Termination by Executive. Executive’s employment with the Company, and the
Term, may be terminated by Executive for any reason with no less than sixty
(60) calendar days’ advance written notice to the Company.

(c) Benefits Upon Termination. If Executive’s employment with the Company is
terminated during the Term for any reason by the Company or by Executive, the
Company shall have no further obligation to make or provide to Executive, and
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:

(i) Any Termination. The Company shall pay Executive (or, in the event of his
death, Executive’s estate) any Accrued Obligations (as defined in
Section 5(f)(i)) within the thirty (30) day period (or such earlier period as
required by law) following the date Executive’s employment terminates (the
“Separation Date”), and Executive shall receive any vested accrued benefits for
which Executive remains eligible under the Company’s employee welfare benefit
and retirement plans, payable according to the terms of such plans.

 

5



--------------------------------------------------------------------------------

(ii) Death or Disability. If Executive’s employment with the Company ends due to
Executive’s death or Disability, then, in addition to the amounts payable under
Section 5(c)(i), subject to Executive’s (or his estate’s or legal
representative’s) timely execution, delivery, and non-revocation of the general
release described in Section 5(e) (the “General Release”), (A) the Sign-On RSU
Award and the Make-Whole RSU Award will immediately vest in full as of the
Separation Date, (B) the Make-Whole PSU Award will immediately vest at
one-hundred percent (100%) of target as of the Separation Date (or, if
applicable, the Alternate RSU Award will immediately vest in full as of the
Separation Date), and (C) to the extent not yet paid, the Company will pay
Executive (or his estate or legal representative) the Make-Whole Cash Bonus and
the 2019 Annual Bonus within thirty (30) days following the Separation Date.

(iii) Without Cause or For Good Reason. If Executive’s employment with the
Company ends as a result of an involuntary termination by the Company without
Cause (including a non-renewal of the Term by the Company) or due to Executive’s
resignation for Good Reason, then, in addition to the amounts payable under
Section 5(c)(i), subject to Executive’s timely execution, delivery, and
non-revocation of the General Release and the other conditions and limitations
herein, the Company shall pay or provide Executive with the following benefits:

(A) Cash severance equal to, in the aggregate, two (2) times the sum of
(x) Executive’s Base Salary (at the rate in effect immediately prior to the
Separation Date), and (y) Executive’s target Annual Bonus for the performance
year in which the Separation Date occurs, even if Employee’s employment had
terminated on or prior to that date, subject to all applicable taxes and
withholdings (collectively, the “Severance Payment”), payable in substantially
equal installments over the twenty-four (24) months following the Separation
Date in accordance with the Company’s regular payroll payment schedule;
provided, that no installment or portion of the Severance Payment shall be
payable or paid prior to the expiration of the applicable revocation period for
the General Release; and provided further, that if the Severance Payment is
subject to Section 409A (as defined in Section 5(f)(v)) and the timing of
Executive’s execution and delivery of the General Release could affect the
calendar year in which any amount of the Severance Payment is paid because the
Separation Date occurred toward the end of a calendar year, then no portion of
the Severance Payment shall be paid until the Company’s first payroll payment
date in the year following the year in which the Separation Date occurs, and any
amount that is not paid prior to such date due to such restriction shall be paid
(subject to the applicable conditions) along with the installment scheduled to
be paid on that date;

(B) Any earned but unpaid Annual Bonus for a performance year ending prior to
the year in which the Separation Date occurs, which will be paid when otherwise
payable under Section 3(b), even if Executive’s employment had terminated on or
prior to that date, or, if later, as soon as reasonably practicable following
the expiration of the applicable revocation period for the General Release;

(C) To the extent not yet paid, the Make-Whole Cash Bonus;

(D) As of the Separation Date, immediate accelerated vesting of the Sign-On RSU
Award and the Make-Whole RSU Award, and immediate accelerated vesting of the
Make-Whole PSU Award at one-hundred percent (100%) of target (or, if applicable,
the Alternate RSU Award will immediately vest in full as of the Separation
Date); and

 

6



--------------------------------------------------------------------------------

(E) Provided that Executive is eligible for and timely elects group health
insurance continuation coverage for himself, his spouse and his dependents under
a Company group health plan or plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or any comparable state law (“COBRA”),
the Company shall pay or reimburse Executive for a portion of the cost of such
coverage, equal to the portion paid by the Company of the premium that was in
effect under the applicable Company group health plan(s) immediately prior to
Executive’s Separation Date, for the period beginning on the Separation Date and
ending on the earliest of (x) the twenty-four (24) month anniversary of the
Separation Date, (y) the date as of which Executive becomes eligible to receive
comparable benefits from a subsequent employer, and (z) the date on which
Executive is no longer eligible to receive COBRA coverage. Notwithstanding the
foregoing, the Company shall have no obligation to make such payment or pay such
reimbursement in the event that the provision of such benefit would result in
noncompliance with applicable law or the assessment of penalties or fines
against the Company.

(iv) Change in Control. If Executive’s employment is terminated by the Company
without Cause (other than by reason of death or Disability) or if Executive
resigns for Good Reason, in either case, during the period that begins thirty
(30) days prior to a Change in Control (as defined below) and ends two (2) years
following a Change in Control, then, in addition to the amounts payable under
Section 5(c)(i) (and in lieu of the amounts set forth in Section 5(c)(iii)),
subject to Executive’s timely execution, delivery and non-revocation of the
General Release and the other conditions and limitations herein, the Company
shall pay or provide Executive with the following benefits:

(A) The Severance Payment, which shall be payable in a single sum within thirty
(30) days following the later of the effective date of the Change in Control or
Executive’s Separation Date or, if later, as soon as reasonably practicable
following the expiration of the applicable revocation period for the General
Release;

(B) Any earned but unpaid Annual Bonus for a performance year ending prior to
the year in which the Separation Date occurs, which will be paid within thirty
(30) days following the later of the effective date of the Change in Control or
Executive’s Separation Date or, if later, as soon as reasonably practicable
following the expiration of the applicable revocation period for the General
Release;

(C) To the extent not yet paid, the Make-Whole Cash Bonus, payable at the same
time as the single sum under (A) above;

(D) As of the later of the Separation Date or the effective date of the Change
in Control, (x) immediate accelerated vesting of the Sign-On RSU Award and the
Make-Whole RSU Award, and immediate accelerated vesting of the Make-Whole PSU
Award at one-hundred percent (100%) of target (or, if applicable, the Alternate
RSU Award will immediately vest in full), (y) immediate accelerated vesting of
any other outstanding time-vesting equity awards held by Executive that would
have otherwise vested based on Executive’s continued employment, and (z) vesting
of any other outstanding performance-vesting equity awards held by Executive,
based on actual performance and prorated based on the number of days in the
applicable performance period(s) during which Executive remained employed by the
Company (with delivery of any such vested shares occurring following the end of
the applicable performance period(s) at the same time as the shares with respect
to corresponding awards held by other participants are delivered); and

 

7



--------------------------------------------------------------------------------

(E) Provided that Executive is eligible for and timely elects group health
insurance continuation coverage for himself, his spouse and his dependents under
a Company group health plan or plans pursuant to COBRA, the Company shall pay or
reimburse Executive for a portion of the cost of such coverage, equal to the
portion paid by the Company of the premium that was in effect under the
applicable Company group health plan(s) immediately prior to Executive’s
Separation Date, for the period beginning on the Separation Date and ending on
the earliest of (x) the twenty-four (24) month anniversary of the Separation
Date, (y) the date as of which Executive becomes eligible to receive comparable
benefits from a subsequent employer, and (z) the date on which Executive is no
longer eligible to receive COBRA coverage. Notwithstanding the foregoing, the
Company shall have no obligation to make such payment or pay such reimbursement
in the event that the provision of such benefit would result in noncompliance
with applicable law or the assessment of penalties or fines against the Company.

(d) Cooperation Upon Termination. Upon the Executive’s termination of employment
for any reason, Executive shall cooperate as reasonably requested by the Board
to effect an orderly transition.

(e) Release; No Other Severance Benefits.

(i) This Section 5(e) shall apply notwithstanding anything else in this
Agreement to the contrary. As a condition precedent to any Company obligation
pursuant to Section 5(c)(ii), Section 5(c)(iii) or Section 5(c)(iv)
(collectively, the “Severance Benefits”), Executive (or his estate or legal
representative) shall provide the Company with a valid, executed General Release
in substantially the form attached hereto as Exhibit C (as reasonably revised by
the Company to comply with applicable law changes or interpretations or as
otherwise necessary to ensure or bolster enforceability or tax effectiveness),
and not revoke such General Release prior to the expiration of any revocation
rights afforded under applicable law. The Company shall provide Executive (or
his estate or legal representative) with the General Release prior to the
Separation Date, and Executive (or his estate or legal representative) must
deliver the executed General Release to the Company within twenty-one
(21) calendar days (or, if greater, the minimum period required by applicable
law) after the Separation Date, failing which Executive (or his estate or legal
representative) will forfeit all rights to the Severance Benefits.

(ii) Executive agrees that the Severance Benefits shall be in lieu of any other
severance benefit or other right or remedy to which Executive would otherwise be
entitled under the Company’s plans, policies or programs in effect on the Start
Date or thereafter. Executive acknowledges and agrees that in the event
Executive breaches any provision of Section 6 or the General Release, his right
to receive the Severance Benefits shall automatically terminate and Executive
shall repay, return and restore any and all Severance Benefits received.

(f) Certain Defined Terms. As used in this Agreement:

(i) “Accrued Obligations” means (A) any Base Salary that had accrued but had not
been paid (including any amount for accrued and unused vacation time payable in
accordance with the Company’s vacation policy then in effect or applicable law)
on or before the Separation Date, (B) any reimbursement due to Executive
pursuant to Section 3(h) for expenses incurred by Executive on or before the
Separation Date and (C) any other vested benefits or vested amounts due and owed
to Executive under the terms of any plan, program or arrangement of the Company.

(ii) “Cause” means (A) Executive’s indictment for or plea of nolo contendere to
a felony or commission of an act involving moral turpitude; (B) Executive’s
commission of fraud, theft, embezzlement, self-dealing, misappropriation or
other malfeasance against the business of the Company, its subsidiaries or
affiliates (individually, a “Company Group Member” and

 

8



--------------------------------------------------------------------------------

collectively, the “Company Group”); (C) Executive’s indictment for or plea of
nolo contendere to any serious offense that results in or would reasonably be
expected to result in material financial harm, materially negative publicity or
other material harm to any Company Group Member; (D) Executive’s failure to
perform any material aspect of his lawful duties or responsibilities for the
Company or the Company Group (other than by reason of Disability), and if
curable, fails to cure, in all material aspects, within thirty (30) calendar
days after receiving notice from the Company identifying such failure;
(E) Executive’s failure to comply with any lawful written policy of the Company
(including, without limitation, the Company’s Corporate Governance Guidelines or
Policy of Ethical Standards for Business Conduct) or reasonable directive of the
Board, and in either case, if curable, fails to cure, in all material aspects,
within thirty (30) calendar days after receiving notice from the Company
identifying such failure; (F) Executive’s commission of acts or omissions
constituting gross negligence or gross misconduct in the performance of any
aspect of his lawful duties or responsibilities; (G) Executive’s breach of any
fiduciary duty owed to the Company Group; (H) Executive’s violation or breach of
any Restrictive Covenant (as defined in Section 7(a)) or any material term of
the Agreement (including, without limitation, Section 7(b) hereof and the
requirement that Executive relocate to the New York metropolitan area within
four (4) months following the Start Date), and, if curable, fails to cure such
violation or breach within thirty (30) calendar days after receiving notice from
the Company identifying such violation or breach; or (I) Executive’s commission
of any act or omission that damages or is reasonably likely to damage the
financial condition or business of the Company or materially damages or is
reasonably likely to materially damage the reputation, public image, goodwill,
assets or prospects of the Company. In addition, Executive’s employment shall be
deemed to have terminated for “Cause” if, on the date Executive’s employment
terminates, facts and circumstances exist that would have justified a
termination for Cause, to the extent that such facts and circumstances are
discovered within four (4) months after such termination.

(iii) “Change in Control” shall have the meaning given to such term in the 2018
Plan.

(iv) “Disability” means a physical or mental impairment that renders Executive
unable to perform the essential functions of his employment with the Company,
even with reasonable accommodation that does not impose an undue hardship on the
Company, for more than ninety (90) calendar days, whether consecutive or not
consecutive, in any consecutive twelve (12) month period, unless a longer period
is required by federal or state law, in which case that longer period would
apply.

(v) “Good Reason” means, without Executive’s written consent, (A) a reduction in
the Base Salary, other than a reduction of less than ten percent (10%) in
connection with a comparable decrease applicable to all senior executives of the
Company; (B) a requirement by the Company that Executive relocate his primary
place of employment more than thirty-five (35) miles from its location as of the
Start Date; (C) a material diminution in Executive’s duties, authority or
responsibilities of employment; or (D) a change in Executive’s reporting line
(i.e., Executive is no longer reporting directly to the Board) or in Executive’s
title of Chief Executive Officer; provided, in each case, that Executive has
given the Company written notice detailing the specific circumstances alleged to
constitute Good Reason within sixty (60) calendar days after the first
occurrence of such circumstances, and the Company shall have thirty
(30) calendar days following receipt of such notice to cure such circumstances
in all material respects; provided further, that no termination due to Good
Reason shall occur after the one-hundred twentieth (120th) calendar day
following the first occurrence of any grounds for Good Reason. Notwithstanding
anything herein to the contrary, the removal of Executive’s title of President
as of the Start Date, and the subsequent appointment of a separate President who
would report to Executive, shall not give rise to Good Reason for resignation
hereunder.

 

9



--------------------------------------------------------------------------------

(vi) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations, rules and other guidance promulgated
thereunder.

(g) Officer/Board/Committee Resignations. Upon the termination of Executive’s
employment for any reason, Executive will be deemed to have resigned, without
any further action by Executive, from any and all positions (including, but not
limited to, any officer and/or director positions or positions as a fiduciary of
any of the Company Group’s employee benefit plans) that Executive, immediately
prior to such termination, (i) held within the Company Group and (ii) held with
any other entities at the direction of, or as a result of Executive’s
affiliation with, the Company Group. If, for any reason, this Section 5(g) is
deemed to be insufficient to effectuate such resignations, then Executive will,
upon the Company’s request, execute any documents or instruments that the
Company may deem necessary or desirable to effectuate such resignations.

(h) Section 409A.

(i) It is intended that any amounts payable under this Agreement shall be exempt
from and avoid the imputation of any tax, penalty or interest under Section 409A
to the fullest extent permissible under applicable law; provided that if any
such amount is or becomes subject to the requirements of Section 409A, it is
intended that those amounts shall comply with such requirements. This Agreement
shall be construed and interpreted consistent with that intent. In furtherance
of that intent, if payment or provision of any amount or benefit hereunder that
is subject to Section 409A at the time specified herein would subject such
amount or benefit to any additional tax under Section 409A, the payment or
provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or provision of such amount or benefit
could be made without incurring such additional tax. In no event, however, shall
the Company be liable for any tax, interest or penalty imposed on Executive
under Section 409A or any damages for failing to comply with Section 409A.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Section 409A unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is a “specified employee” within
the meaning of Treasury Regulation Section 1.409A-1(i) as of the Separation
Date, Executive shall not be entitled to any payment or benefit pursuant to this
Agreement that constitutes nonqualified deferred compensation for purposes of
Section 409A and that is payable upon a separation from service (within the
meaning of Section 409A) until the earlier of (A) the date which is six
(6) months after his separation from service for any reason other than death, or
(B) the date of Executive’s death; provided that this paragraph shall only apply
if, and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Section 409A. Any amounts otherwise payable to Executive
upon or in the six (6) month period following Executive’s separation from
service that are not so paid by reason of this Section 5(h)(ii) shall be paid
(without interest) as soon as practicable (and in any event within thirty
(30) calendar days) after the date that is six (6) months after Executive’s
separation from service (provided that in the event of Executive’s death after
such separation from service but prior to payment, then such payment shall be
made as soon as practicable, and in all events within thirty (30) calendar days,
after the date of Executive’s death).

 

10



--------------------------------------------------------------------------------

(iii) Any reimbursement payment or in-kind benefit due to Executive pursuant to
Sections 3 or 4, to the extent that such reimbursements or in-kind benefits are
taxable to him, shall be paid on or before the last day of Executive’s taxable
year following the taxable year in which the related expense was incurred.
Executive agrees to provide prompt notice to the Company of any such expenses
(and any other documentation that the Company may reasonably require to
substantiate such expenses) in order to facilitate the Company’s timely
reimbursement of the same. Reimbursements and in-kind benefits pursuant to
Sections 3 or 4 are not subject to liquidation or exchange for another benefit
and the amount of such benefits that Executive receives in one taxable year
shall not affect the amount of such reimbursements or benefits that Executive
receives in any other taxable year.

(iv) For purposes of Section 409A, Executive’s right to receive any installment
payments hereunder shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., payment shall be made
within thirty (30) calendar days following the Separation Date), the actual date
of payment within the specified period shall be within the sole discretion of
the Company.

(i) Section 280G. Anything in this Agreement to the contrary notwithstanding, in
the event that any compensation, payment or distribution by the Company and all
affiliates to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, including but not limited to the acceleration of the exercisability
and/or vesting of any equity awards (the “Severance Amounts”), would, but for
this Section 5(i), constitute an “excess parachute payment” as defined in
Section 280G of the Code, the following provisions shall apply: (A) if the
Severance Amounts, reduced by the sum of (I) the Excise Tax (as defined below)
and (II) the total of the federal, state, and local income and employment taxes
payable by Executive on the amount of the Severance Amounts which are in excess
of the Threshold Amount (as defined below), are greater than or equal to the
Threshold Amount, Executive shall be entitled to the full benefits payable under
this Agreement, and (ii) if the Threshold Amount is less than (A) the Severance
Amounts, but greater than (B) the Severance Amounts reduced by the sum of
(1) the Excise Tax and (2) the total of the federal, state, and local income and
employment taxes on the amount of the Severance Amounts which are in excess of
the Threshold Amount, then the benefits payable under this Agreement shall be
reduced (but not below zero) to the extent necessary so that the maximum
Severance Amounts shall not exceed the Threshold Amount. For the purposes of
this Section 5(i), “Threshold Amount” shall mean three (3) times Executive’s
“base amount” within the meaning of Section 280G(b)(3) of the Code and the
regulations promulgated thereunder less one dollar ($1.00), and “Excise Tax”
shall mean the excise tax imposed by Section 4999 of the Code, and any interest
or penalties incurred by Executive with respect to such excise tax. The
determination as to which of the alternative provisions of this Section 5(i)
shall apply to Executive shall be made by a nationally recognized accounting
firm selected by the Company or one of its affiliates (the “Accounting Firm”).
For purposes of determining which of the alternative provisions of this
Section 5(i) shall apply, Executive shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of Executive’s residence on the Separation
Date, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and Executive, absent fraud or
manifest error. In addition, notwithstanding anything herein to the contrary, in
the event any payments are to be reduced, the reduction shall take place in a
manner that produces the greatest economic advantage to Executive (and if
reduction of two or more payments produce the same economic advantage they shall
be reduced proportionally) but taking into account, as applicable, compliance
with Section 409A. In no event shall the Company be liable or responsible for
any Excise Tax imposed on Executive; provided, however, that this Section 5(i)
shall not be construed to limit the remedies available to Executive in the event
that Executive becomes subject to any Excise Tax, in a material amount, as a
result of any fraud or error by the Accounting Firm.

 

11



--------------------------------------------------------------------------------

6. Restrictive Covenants.

(a) Non-Disclosure and Non-Use of Confidential Information.

(i) Executive shall not use or disclose to any individual or natural person,
partnership (including a limited liability partnership), corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization or governmental authority (each, a “Person”), either
during the Term or thereafter, any Confidential Information (as defined below)
of which Executive is or becomes aware, whether or not such information is
developed by him, for any reason or purpose whatsoever, nor shall he make use of
any of the Confidential Information for his own purposes or for the benefit of
any Person except for the Company Group, except (A) to the extent that such
disclosure or use is directly related to and required by Executive’s performance
in good faith of duties assigned to Executive by the Company or (B) to the
extent required to do so by a law or legal process, including a court of
competent jurisdiction. Executive shall not modify, reverse engineer, decompile,
create other works from or disassemble any software programs contained in the
Confidential Information of the Company unless permitted in writing by the
Company. Executive will, at the sole expense of the Company, take all reasonable
steps to safeguard Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft.

(ii) For purposes of this Agreement, “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by any Company Group Member in connection with its
business, including, but not limited to, information, observations and data
obtained by Executive during the Term concerning (A) the business or affairs of
the Company Group (or any predecessor thereof) and (B) products, services, fees,
costs, pricing structures, analyses, drawings, photographs and reports, computer
software (including operating systems, applications and program listings), data
bases, accounting and business methods, inventions, devices, new developments,
methods and processes (whether patentable or unpatentable and whether or not
reduced to practice), customers and clients and customer and client lists,
information on current and prospective independent sales agents, software
vendors or partners and sponsor banks, all technology and trade secrets, and all
similar and related information in whatever form. Notwithstanding the foregoing,
“Confidential Information” will not include any information that has been
published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information (except where such public
disclosure was made by Executive without authorization).

(iii) For the avoidance of doubt, this Section 6(a) does not prohibit or
restrict Executive (or Executive’s attorney) from responding to any inquiry
about this Agreement or its underlying facts and circumstances by the Securities
and Exchange Commission, the Financial Industry Regulatory Authority, or any
other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Executive understands and acknowledges that he does not need the
prior authorization of the Company to make any such reports or disclosures and
that he is not required to notify the Company that he has made such reports or
disclosures.

(iv) Under the Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is (A) made in confidence to a Federal, State,
or local government official, either directly or indirectly, or to an attorney;
and solely for the purpose of reporting or investigating a suspected violation
of law; or (B) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, an individual who files
a lawsuit for retaliation by an

 

12



--------------------------------------------------------------------------------

employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual: (x) files any document containing the trade secret
under seal; and (y) does not disclose the trade secret, except pursuant to court
order. Notwithstanding anything herein to the contrary and for the avoidance of
doubt, nothing herein shall preclude the Company from disclosing the existence
and/or terms and conditions of this Agreement, including without limitation, to
the extent required by applicable law (including, without limitation, under
applicable securities laws) or by judicial or administrative process.

(b) Intellectual Property Rights.

(i) Executive hereby assigns, transfers and conveys to the Company all of
Executive’s right, title and interest in and to all Work Product (as defined
below). Executive agrees that all Work Product belongs in all instances to the
Company. Executive will promptly disclose such Work Product to the Company and
perform all actions reasonably requested by the Company (whether during or after
the Term) to establish and confirm the Company’s ownership of such Work Product
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company (whether during or after the Term) in connection with
the prosecution of any applications for patents, trademarks, trade names,
service marks or reissues thereof or in the prosecution or defense of
interferences relating to any Work Product. Executive recognizes and agrees that
the Work Product, to the extent copyrightable, constitutes works for hire under
the copyright laws of the United States.

(ii) For purposes of this Agreement, “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, trade dress, logos and all similar or related
information (whether patentable or unpatentable) which relates to the actual or
anticipated business, operations, research and development of existing or future
products or services of the Company Group and which are conceived, developed or
made by Executive (whether or not during usual business hours and whether or not
alone or in conjunction with any other Person) during the Term together with all
patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. Notwithstanding the foregoing, “Work
Product” shall not include the patents and other assets set forth on Exhibit D
hereto. Executive hereby represents and warrants that the patents and other
assets owned by Executive set forth on Exhibit D are not related in any way to
the Company Group, except as stated therein.

(c) Non-Competition. During the Term and for twenty-four (24) months following
the termination of Executive’s employment for any reason, whether or not
Executive is entitled to severance (the “Restricted Period”), Executive shall
not, and shall cause his controlled affiliates not to, directly or indirectly,
through or in association with any third party, engage or be interested in any
Competitive Business in the United States as a shareholder, director, officer,
employee, agent, broker, partner, individual proprietor, lender, consultant or
in any other capacity (provided, that nothing herein contained will prevent
Executive from owning less than one percent (1%) of any class of equity or debt
securities of any publicly traded company). For purposes of this Agreement,
“Competitive Business” means (i) any business or enterprise that includes the
operation of any retail store which utilizes (or intends to utilize) more than
thirty percent (30%) of the selling space of the store for the sale of any
combination of: giftware; housewares; linens and domestics; home
furnishings; and/or health and beauty care products; and/or products for infants
and young children (including, without limitation, cribs and juvenile furniture,
toys and games, infant’s and young children’s clothing, strollers, car seats,
carriers, bedding, bath and safety accessories, and feeding and eating
accessories); and/or (ii) any business or enterprise that includes the operation
of any non-

 

13



--------------------------------------------------------------------------------

traditional retail format (such as, but not limited to, any online, internet,
catalog or television format) which allocates (or intends to allocate) more than
thirty percent (30%) of such format’s listing space or time slots to the sale of
any combination of: giftware; housewares; linens and domestics; home
furnishings; and/or health and beauty care products; and/or products for infants
and young children (including, without limitation, cribs and juvenile furniture,
toys and games, infant’s and young children’s clothing, strollers, car seats,
carriers, bedding, bath and safety accessories, and feeding and eating
accessories); and/or (iii) any other material business or enterprise of the
Company Group.

(d) Non-Solicitation and Non-Interference. During the Restricted Period,
Executive shall not, and shall cause his controlled affiliates not to, directly
or indirectly, through or in association with any third party, (i) call on,
solicit or service, engage or contract with or take any action which may
interfere with, impair, subvert, disrupt or alter the relationship, contractual
or otherwise, between any Company Group Member and any current or prospective
customer, supplier, distributor, developer, service provider, licensor or
licensee, or other material business relation of such Company Group Member,
(ii) solicit, induce, recruit or encourage any employees of or consultants to
the Company Group to terminate their relationship with the Company Group or take
away or hire such employees or consultants, (iii) divert or take away the
business or patronage (with respect to products or services of the kind or type
developed, produced, marketed, furnished or sold by the Company Group) of any of
the clients, customers or accounts, or prospective clients, customers or
accounts, of the Company Group or (iv) attempt to do any of the foregoing,
either for Executive’s own purposes or for any other third party.

(e) Non-Disparagement. Executive shall not, in any manner, directly or
indirectly, make any oral or written statement to any Person that disparages or
places any Company Group Member or any of their respective officers,
shareholders, members or advisors, any member of the Board, or any agents or
others with whom the Company has business relationships, in a false or negative
light; provided, however, that Executive shall not be required to make any
untruthful statement or to violate any law.

7. Acknowledgment and Enforcement of Covenants; Representations.

(a) Acknowledgment. Executive acknowledges that he has become familiar, or will
become familiar with, the Company Group Members’ trade secrets and with other
confidential and proprietary information concerning the Company Group Members
and their respective predecessors, successors, customers and suppliers, and that
his services are of special, unique and extraordinary value to the Company.
Executive acknowledges and agrees that the Company would not enter into this
Agreement, providing for compensation and other benefits to Executive on the
terms and conditions set forth herein, but for Executive’s agreements herein
(including those set forth in Section 6). Furthermore, Executive acknowledges
and agrees that the Company will be providing Executive with additional special
knowledge after the Start Date, with such special knowledge to include
additional Confidential Information and trade secrets. Executive agrees that the
covenants set forth in Section 6 (collectively, the “Restrictive Covenants”) are
reasonable and necessary to protect the Company Group’s trade secrets and other
Confidential Information, proprietary information, good will, stable workforce
and customer relations.

(b) Representations.

(i) Without limiting the generality of Executive’s agreement with the provisions
of Section 7(a), Executive (A) represents that he is familiar with and has
carefully considered the Restrictive Covenants; (B) represents that he is fully
aware of his obligations hereunder; (C) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants; and (D) agrees that the Restrictive Covenants will continue in effect
for the applicable periods set forth above regardless of whether Executive is
then entitled to receive severance pay or benefits from the Company. Executive
understands that the Restrictive Covenants

 

14



--------------------------------------------------------------------------------

may limit his ability to earn a livelihood in a business similar to the business
of the Company Group, but he nevertheless believes that he has received and will
receive sufficient consideration and other benefits as an employee of the
Company and as otherwise provided hereunder or as described in the recitals
hereto to clearly justify such restrictions which, in any event (given his
education, skills and ability), Executive does not believe would prevent him
from otherwise earning a living. Executive agrees that the Restrictive Covenants
do not confer a benefit upon the Company disproportionate to the detriment of
Executive.

(ii) Executive hereby represents and warrants to the Company that: (A) the
information that has been provided regarding Executive’s background regarding
his candidacy for employment with the Company is truthful and accurate; (B) the
execution and delivery of this Agreement and the performance by Executive of his
duties hereunder do not and shall not constitute a breach of, conflict with, or
otherwise contravene or cause a default under, the terms of any other agreement
or policy to which Executive is a party or otherwise bound or any judgment,
order or decree to which Executive is subject; (C) Executive has no information
(including, without limitation, confidential information and trade secrets)
relating to any other person or entity that would prevent Executive under the
terms of any other agreement or arrangement from entering into this Agreement or
carrying out his duties hereunder, or would give rise to a violation of such
other agreement or arrangement; (D) Executive is not bound by any employment,
consulting, non-competition, confidentiality, trade secret or similar agreement
(other than this Agreement) with any other person or entity that would prevent
Executive under the terms of any other agreement or arrangement from entering
into this Agreement or carrying out his duties hereunder, or would give rise to
a violation of such other agreement or arrangement; (E) Executive is not
currently and has never been the subject of any allegation or complaint of
harassment, discrimination, retaliation, or sexual or other misconduct in
connection with any prior employment or otherwise, and has never been a party to
any settlement agreement or nondisclosure agreement relating to such matters;
and (F) Executive understands the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance.

(c) Enforcement. Executive agrees that a breach by Executive of any of the
Restrictive Covenants may cause immediate and irreparable harm to the Company or
another Company Group Member that would be difficult or impossible to measure,
and that damages to the Company or the Company Group Member for any such injury
may therefore be an inadequate remedy for any such breach. Therefore, Executive
agrees that in the event of any breach or threatened breach of any provision of
the Restrictive Covenants, the Company shall be entitled, in addition to and
without limitation upon all other remedies the Company may have under this
Agreement at law or otherwise, to seek to obtain from any court of competent
jurisdiction specific performance, injunctive relief and/or other appropriate
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the Restrictive Covenants, or require Executive to account for and
pay over to the Company all compensation, profits, moneys, accruals, increments
or other benefits derived from or received as a result of any transactions
constituting a breach of the Restrictive Covenants if and when final judgment of
a court of competent jurisdiction is so entered against Executive.

(d) Severability. If, at the time of enforcement of the Restrictive Covenants, a
court or arbitrator holds that the Restrictive Covenants are unreasonable under
the circumstances then existing, the parties agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area determined to be reasonable
under the circumstances by such court or arbitrator, as applicable. Executive
covenants and agrees that Executive shall not assert as a defense to any action
seeking enforcement of the Restrictive Covenants (including an action seeking
injunctive relief) that such provisions are not enforceable due to lack of
sufficient consideration received by Executive.

 

15



--------------------------------------------------------------------------------

(e) Tolling. In the event of any violation of the provisions of Section 6,
Executive acknowledges and agrees that the post-termination restrictions
contained in Section 6 shall be extended by a period of time equal to the period
of such violation, it being the intention of the parties hereto that the running
of the applicable post-termination restriction period shall be tolled during any
period of such violation.

(f) Survival of Provisions. The obligations contained in Sections 6, 7, 9, 10
and 11 hereof shall survive any termination of Executive’s employment with the
Company and shall be fully enforceable thereafter.

8. Withholding Taxes/Authorized Deductions. Notwithstanding anything herein to
the contrary, the Company may withhold (or cause to be withheld) from any
amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, social security, employment or other taxes as
may be required to be withheld pursuant to any applicable law or regulation, and
make such deductions as may be applicable pursuant to the Company’s policies and
employee benefit plans.

9. Cooperation. During and after the Term, Executive shall cooperate fully with
any investigation or inquiry by the Company, or any governmental or regulatory
agency or body concerning the Company or any other member of the Company Group;
provided, that the Company shall reimburse Executive’s reasonable expenses
incurred in providing such cooperation subject to Executive’s delivery of
written notice to the Company prior to the time such expenses are incurred.

10. Clawback. To the extent required by applicable law or regulation, any
applicable stock exchange listing standards or any clawback policy adopted by
the Company pursuant to any such law, regulation or stock exchange listing
standards, or to comport with good corporate governance practices, the Annual
Bonus and any other incentive compensation granted to Executive (whether
pursuant to this Agreement or otherwise) shall be subject to the provisions of
any applicable clawback policies or procedures, which may provide for forfeiture
and/or recoupment of such amounts paid or payable under this Agreement or
otherwise, including the incentive equity awards granted to Executive under
Sections 3(d) and/or 3(e) of this Agreement or any other incentive equity awards
granted to Executive.

11. Miscellaneous.

(a) Indemnification. To the maximum extent permitted by law, Executive will be
indemnified under the Company’s Certificate of Incorporation and Bylaws while
serving as President and Chief Executive Officer and will be covered by the
Company’s Directors and Officers liability insurance policies in accordance with
their terms.

(b) Insurance. The Company may, at its option and for its benefit, obtain
insurance with respect to Executive’s death, disability or injury. Executive
agrees to submit to such physical examinations and supply such information as
may be reasonably required in order to permit the Company to obtain such
insurance.

(c) Governing Law. This Agreement shall be construed and enforced in accordance
with the internal laws of the State of New York, without regard to principles of
conflicts of laws.

(d) Consent to Jurisdiction. All actions or proceedings arising out of or
relating to this Agreement shall be tried and litigated only in the New York
State or Federal courts located in the County of New York, State of New York.
The parties hereto hereby irrevocably submit to the exclusive jurisdiction of
such courts for the purpose of any such action or proceeding. Notwithstanding
the foregoing, either party may seek injunctive or equitable relief to enforce
the terms of this Agreement in any court of competent jurisdiction.

 

16



--------------------------------------------------------------------------------

(e) Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim arising out
of or relating to this Agreement.

(f) Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under applicable law, such provision, as to such jurisdiction,
shall be ineffective without invalidating the remaining provisions of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

(g) Entire Agreement; Amendment. This Agreement embodies the entire agreement of
the parties hereto respecting the matters within its scope and supersedes all
prior agreements (including, without limitation, any offer letters, term sheets
and correspondence relating thereto), whether written or oral, that directly or
indirectly bear upon the subject matter hereof. This Agreement may not be
amended, modified or changed (in whole or in part), except by written agreement
executed by both of the parties hereto.

(h) Offsets. To the extent not prohibited under applicable law, the Company, in
its sole and absolute discretion, has the right to set off (or cause to be set
off) any amounts otherwise due to Executive from the Company in satisfaction of
any repayment obligation of Executive under this Agreement or otherwise,
provided that any such amounts are exempt from, or set off in a manner intended
to comply with, the requirements of Section 409A.

(i) Waiver. No waiver of any of any provision of this Agreement will constitute
or be deemed to constitute a waiver of any other provision of this Agreement,
nor will any such waiver constitute a continuing wavier unless otherwise
expressly provided.

(j) Successors and Assigns. Neither party hereto may assign its rights or
delegate its duties hereunder, except that the Company may assign its rights
hereunder to any person that (i) acquires substantially all of the business and
assets of the Company (whether by merger, consolidation, purchase of assets or
other acquisition transaction), and (ii) agrees in writing to assume the
obligations of the Company hereunder. This Agreement shall be binding on the
successors and assigns of the Company. Nothing in this Agreement shall create,
or be deemed to create, any third party beneficiary rights in any Person,
including, without limitation, any employee of the Company, other than
Executive.

(k) Notices. Any notice or other communication required or permitted to be given
hereunder shall be deemed to have been duly given when personally delivered or
when sent by registered mail, return receipt requested, postage prepaid, as
follows:

If to the Company, at:

Bed Bath & Beyond Inc.

650 Liberty Avenue

Union, NJ 07083

Attention: Chairperson of the Board

 

17



--------------------------------------------------------------------------------

If to Executive, at:

Executive’s home address on file with the Company

Either party hereto may change its or his address for the purpose of this
paragraph by written notice similarly given.

(l) Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

(m) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.

[Signatures on Following Page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first written above.

 

COMPANY BED BATH & BEYOND INC. By:  

/s/ Patrick R. Gaston

Name:   Patrick R. Gaston Title:   Chairman of the Board EXECUTIVE

/s/ Mark J. Tritton

Mark J. Tritton

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

PERMITTED ACTIVITIES

None.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

HOME BUYOUT AND RELOCATION ASSISTANCE

The Company agrees to provide Executive with relocation assistance, including
the benefits described below, provided that Executive relocates to the New York
metropolitan area within four (4) months following the Start Date:

 

  1.

The Company will reimburse Executive for reasonable expenses relating to his
relocation to and purchase of a primary residence in the New York metropolitan
area (including pre-move house-hunting expenses, temporary housing and living
expenses, home purchase expenses (e.g., fees), household goods moving expenses,
and final moving expenses), up to a gross maximum amount of $250,000 (inclusive
of any tax gross-ups), which will only be payable upon submission of appropriate
documentation for expenses.

 

  2.

In addition to the relocation allowance described above, provided that Executive
initiates usual and customary steps to sell his primary residence in the
Minneapolis metropolitan area (the “Minneapolis Home”) within nine (9) months
following the Start Date, the Company will provide Executive with the following
home buyout and home sale assistance benefits; provided, that the maximum amount
payable to cover any loss due to a lower sales price, plus all expenses related
to the sale (inclusive of any tax gross-ups), shall be $400,000 (such maximum
amount, the “Home Sale Cap”):

 

  a.

If Executive sells Minneapolis Home to a third party, other than to the Company
pursuant to Section 2(b) of this Exhibit B, pursuant to a bona fide offer, for
an amount that is less than the Appraised Value (as defined below), the Company
shall pay Executive at the time of the closing of the sale of the Minneapolis
Home an amount equal to the difference between the sale price of the Minneapolis
Home and the Appraised Value.

 

  b.

If Executive has not entered into a contract for the sale of the Minneapolis
Home within one-hundred twenty (120) days after he has put the Minneapolis Home
on the market, and continuously marketed the Minneapolis Home in the usual and
customary manner in the Minneapolis, Minnesota area, the Company shall offer in
writing to buy the Minneapolis Home from Executive at the Appraised Value,
provided that Executive has taken all steps and does all things which are usual
and customary for a seller in connection with the sale of a home in the
Minneapolis, Minnesota area. Executive shall have sixty (60) days to accept the
Company’s offer. If the Company does not receive a written acceptance of its
offer from Executive, the Company shall have no obligation to Executive under
this Section 2 of Exhibit B. If Executive does accept the offer, the closing
shall take place within thirty (30) days following such acceptance, provided
Executive has taken all steps, done all things and met all conditions usually
and customarily required of a seller of a home in the Minneapolis, Minnesota
area (collectively, the “Customary Seller Obligations”). If Executive does not
fulfill the Customary Seller Obligations within the time which is usual and
customary in the Minneapolis, Minnesota area in connection with the closing on
the sale of a home, the Company shall have no obligation to the Employee under
this Section 2 of Exhibit B. In the event that the Company purchases the
Minneapolis Home from Executive in accordance with this Section 2(b) of Exhibit
B and subsequently sells the Minneapolis Home for less than the Appraised Value,
after no less than six (6) months on the market, Executive shall repay to the
Company the difference between the Appraised Value and such subsequent sale
price, to the extent that such difference, when aggregated with the value of all
other benefits provided to Executive pursuant to this Section 2 of Exhibit B
(and any tax gross-up associated therewith), exceeds the Home Sale Cap.

 

B-1



--------------------------------------------------------------------------------

  c.

“Appraised Value” shall mean the appraised value of the Minneapolis Home which
is determined by two (2) independent appraisers who are in the business of
appraising homes in the market which includes the Minneapolis Home, selected by
Executive, which appraisers are reasonably satisfactory to the Company. If the
appraisals are within five percent (5%) of each other, they will be averaged to
determine the Appraised Value. If the two appraisals are not within five percent
(5%) of each other, Executive will choose a third appraiser of similar
qualifications as the first two appraisers and all three appraisals will be
averaged to determine the Appraised Value.

 

  d.

In connection with the sale of the Minneapolis Home, Executive shall be paid an
amount equal to the closing costs and disbursements usually and customarily
incurred by a seller of a similar home in the Minneapolis, Minnesota area;
provided, however, that if the Company purchases the Minneapolis Home pursuant
to Section 2(b) of this Exhibit B, the Company shall not pay Executive amounts
to cover any brokerage commission. Executive agrees to be responsible to except
any sale of the Minneapolis Home to the Company out of any agreement between
Executive and a real estate broker.

 

  3.

Some relocation expenses may be included as taxable wages and other expenses may
be deductible and not subject to taxes. The Company will gross up any amounts
paid on behalf of or reimbursed to Executive pursuant to this Exhibit B that are
subject to payroll taxes.

 

  4.

For the avoidance of doubt, this Exhibit B provides for the sole relocation
benefits to which Executive is entitled, and Executive will not also be eligible
to receive benefits pursuant to the Company’s relocation assistance guidelines.

 

  5.

All reimbursements pursuant to this Exhibit B shall be paid to Executive in
calendar year 2020.

 

  6.

If Executive voluntarily resigns without Good Reason or is involuntarily
terminated by the Company for Cause (i) prior to the first (1st) anniversary of
the Start Date, Executive agrees to repay the full gross amount (including any
tax gross-up) of all payments, benefits and expense reimbursements paid by the
Company pursuant to this Exhibit B, or (ii) on or after the first (1st)
anniversary of the Start Date but prior to the second (2nd) anniversary of the
Start Date, Executive agrees to repay fifty percent (50%) of the full gross
amount (including any tax gross-up) of all payments, benefits and expense
reimbursements paid by the Company pursuant to this Exhibit B. To the extent
permitted by applicable law, Executive hereby expressly agrees and authorizes
the Company to deduct any amounts owed to the Company pursuant to this Exhibit B
from Executive’s final paycheck and any other amounts that the Company might
otherwise pay upon termination.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AGREEMENT AND GENERAL RELEASE

THIS AGREEMENT AND GENERAL RELEASE (the “Agreement and General Release”) is made
and entered into on _____________, 20__ by and between Mark J.
Tritton (“Executive”) and Bed Bath & Beyond Inc., a New York corporation (the
“Company”).

WHEREAS, Executive has been employed by the Company and the parties wish to
resolve all outstanding claims and disputes between them relating to such
employment;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement and General Release, the sufficiency of
which the parties acknowledge, it is agreed as follows:

 

  1.

In consideration for Executive’s promises, covenants and agreements in this
Agreement and General Release, the Company agrees to provide the Severance
Benefits set forth in Section 5(c)(iii) of that certain employment agreement
between Executive and the Company, dated as of October 6, 2019 (the “Employment
Agreement”), in accordance with the terms and subject to the conditions of such
Employment Agreement. Executive would not otherwise be entitled to such payments
but for his promises, covenants and agreements in this Agreement and General
Release.

 

  2.

The parties agree that the payments described in Section 1 of this Agreement and
General Release are in full, final and complete settlement of all Claims (as
defined below) Executive, and Executive’s heirs, beneficiaries, personal
representatives, executors, administrators, successors and assigns
(collectively, the “Releasors”) may have against the Company, its past and
present affiliates, parents, subsidiaries, divisions, joint ventures and/or
partnerships, their predecessors, successors and assigns, and all of their past
and present respective officers, directors, owners, shareholders, members,
managers, supervisors, employees, agents, advisors, consultants, insurers,
attorneys, representatives, and employee benefit or pension plans or funds (and
the trustees, administrators, fiduciaries and insurers of such programs) as well
as any predecessors, successors and/or assigns of each of the foregoing
(collectively, the “Releasees”), arising out of or in any way connected with
Executive’s employment with the Company or any of its affiliates or the
termination of such employment. Executive understands and acknowledges that
except as otherwise specifically provided under this Agreement and General
Release, and except as set forth in the Employment Agreement and any other
existing agreement between Executive and the Company, Executive is entitled to
no payments or any other benefits from Company. Executive acknowledges that
Executive has received all wages for work performed, overtime compensation,
bonuses, commissions, vacation pay and all other benefits and compensation due
to Executive by virtue of Executive’s employment with and termination of
employment with the Company up through the effective date of this Agreement and
General Release.

 

  3.

Nothing in this Agreement and General Release shall be construed as an admission
of liability by the Company or any other Releasee, and the Company specifically
disclaims liability to or wrongful treatment of Executive on the part of itself
and all other Releasees. Executive expressly acknowledges and agrees that
Executive has not asserted and does not have, the basis for asserting any claim,
the factual foundation of which involves sexual harassment or sexual abuse,
against the Company, and as such no portion of the consideration paid to
Executive as part of this Agreement and General Release is attributable to any
such claims; thus, Executive acknowledges and agrees that this Agreement and
General Release does not constitute the settlement of a sexual harassment or
sexual abuse claim.

 

C-1



--------------------------------------------------------------------------------

  4.

Executive hereby represents and warrants to Company that (a) Executive has not
filed, caused or permitted to be filed any pending proceeding (nor has Executive
lodged a complaint with any governmental or quasi-governmental authority)
against Company, nor has Executive agreed to do any of the foregoing,
(b) Executive has not assigned, transferred, sold, encumbered, pledged,
hypothecated, mortgaged, distributed, or otherwise disposed of or conveyed to
any third party any right or Claim against Company which has been released in
this Agreement and General Release, and (c) Executive has not directly or
indirectly encouraged or assisted any third party in filing, causing or
assisting to be filed, any Claim against Company. In addition, Executive hereby
represents and warrants to Company that Executive shall not encourage or solicit
or voluntarily assist or participate in any way in the filing, reporting or
prosecution by Executive or any third party of a proceeding or Claim against
Company based upon or relating to any Claim released by Executive in this
Agreement and General Release, unless expressly allowed by Section 7. If any
court has or assumes jurisdiction of any action against the Company or any of
its affiliates on behalf of Executive, Executive will request that court to
withdraw from or dismiss the matter with prejudice.

 

  5.

Executive represents that he has not filed any complaints or charges against the
Company or any of its affiliates with the Equal Employment Opportunity
Commission (“EEOC”), or with any other federal, state or local agency or court,
and covenants that he will not seek to recover on any claim released in this
Agreement and General Release. Executive further represents that he has reported
to the Company in writing any and all work-related injuries that he has suffered
or sustained during his employment with the Company or its affiliates.

 

  6.

Executive, on his behalf and on behalf of each of the Releasors, hereby
covenants not to sue, and fully and forever releases and discharges the Company
and all other Releasees from any and all legally waivable Claims which Executive
may have against any of the Releasees, arising on or prior to the date hereof,
including those of which Executive is not aware and those not mentioned in this
Agreement and General Release up to the effective Date of this Agreement and
General Release. “Claims” means any and all actions, controversies, demands,
causes of action, suits, rights, and/or claims whatsoever for debts, sums of
money, wages, salary, severance pay, vacation pay, sick pay, fees and costs,
attorneys’ fees, losses, penalties, damages, including damages for pain and
suffering and emotional harm, arising, directly or indirectly, out of
Executive’s employment with the Company, the terms and conditions of such
employment, the termination of such employment and/or any of the events relating
directly or indirectly to or surrounding the termination of that employment,
including, but not limited to, Claims arising directly, or indirectly, from any
promise, agreement, offer letter, contract, understanding, common law, tort, the
laws, statutes, and/or regulations of the State of New Jersey, or any other
state, and the United States, including, but not limited to, federal, state and
local wage and hour laws, federal, state and local whistleblower laws, federal,
state and local fair employment laws, federal, state and local
anti-discrimination laws, federal, state and local labor laws, Section 1981 of
the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Equal Pay Act, the Americans with Disabilities
Act, the Employment Retirement Income Security Act of 1974 (“ERISA”), the
Vietnam Era Veterans Readjustment Assistance Act, the Fair Credit Reporting Act,
the Fair Labor Standards Act, the Age Discrimination in Employment Act (“ADEA”),
as amended by the Older Workers Benefit Protection Act, the Worker Adjustment
and Retraining Notification Act of 1988, the Occupational Safety and Health Act,
the Sarbanes-Oxley Act of 2002, the Family and Medical Leave Act, the Genetic
Information Nondiscrimination Act of 2008, the New Jersey Law Against
Discrimination, the New Jersey Family Leave Act, the New Jersey Civil Rights
Act, the New Jersey Wage Payment Law, the New Jersey Conscientious Employee
Protection Act, the New Jersey Millville Dallas Airmotive Plant Loss Job
Notification Act, the New Jersey Paid Sick Leave Act,

 

C-2



--------------------------------------------------------------------------------

  the New Jersey Equal Pay Act, and the New Jersey Workers’ Compensation
Anti-Retaliation Law, as each has been or may be amended from time to time, and
Claims premised on any other legal theory, whether arising directly or
indirectly from any act or omission, whether intentional or unintentional.
Executive acknowledges that he is releasing claims based on age, race, color,
sex, sexual orientation or preference, marital status, religion, national
origin, citizenship, veteran status, disability and other legally protected
categories. This provision is intended to constitute a general release of all of
each Releasor’s presently existing covered claims against the Releasees, to the
maximum extent permitted by law.

 

  7.

Nothing in this Agreement and General Release shall be construed to: (a) waive
any rights or claims of Executive that arise after Executive signs this
Agreement and General Release; (b) waive any rights or claims of Executive to
enforce the terms of this Agreement and General Release; (c) waive any claim for
worker’s compensation or unemployment benefits; (d) waive any rights or claims
for the provision of accrued benefits conferred to Executive or his
beneficiaries under the terms of the Company’s medical, dental, life insurance
or defined contribution retirement benefit plans; (e) waive or affect any claim
that cannot be released by an agreement voluntarily entered into between private
parties; (f) limit Executive’s ability to file a charge or complaint with the
EEOC, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”); (g)
limit Executive’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company; (h) release claims challenging the validity of
this Agreement under the ADEA; (i) disclose any allegations relating to a claim
under the New Jersey Law against Discrimination; (j) release the Releasees or
any of them from any claim that by law cannot be waived or released; (k) release
any existing rights that Executive may have to indemnification pursuant to the
Company’s or an affiliate’s governing documents and/or any directors’ and
officers’ insurance policy of the Company for acts committed during the course
of Executive’s employment; or (l) waive any rights of Executive with respect to
vested equity held by him in the Company. Executive expressly waives and agrees
to waive any right to recover monetary damages for personal injuries in any
charge, complaint or lawsuit filed by Executive or anyone else on behalf of
Executive for any released claims. This Agreement and General Release does not
limit Executive’s right to receive an award for information provided to any
Government Agencies.

 

  8.

Executive acknowledges that (a) he has been given at least twenty-one
(21)1 calendar days to consider this Agreement and General Release and that
modifications hereof which are mutually agreed upon by the parties hereto,
whether material or immaterial, do not restart the twenty-one (21) day period;
(b) he has been advised to, and has had the opportunity to, consult Executive’s
independent counsel with respect to this Agreement and General Release; (c) he
has seven (7) calendar days from the date he executes this Agreement and General
Release in which to revoke it; (d) he executes this Agreement and General
Release freely and voluntarily and that he understands the significance of this
Agreement and General Release; and (e) this Agreement and General Release will
not be effective or enforceable, nor the Severance Benefits paid, unless the
seven-day revocation period ends without revocation by Executive. Revocation can
be made by delivery and receipt of a written notice of revocation to Bed Bath &
Beyond, 650 Liberty Avenue, Union, NJ 07083, Attention: [INSERT NAME/TITLE], by
midnight on or before the seventh calendar day after Executive signs this
Agreement and General Release.

 

1 

To be extended to 45 days in the event of a group termination under the ADEA.

 

C-3



--------------------------------------------------------------------------------

  9.

This Agreement and General Release shall be binding on the Company and Executive
and upon their respective heirs, representatives, successors and assigns, and
shall run to the benefit of the Releasees and each of them and to their
respective heirs, representatives, successors and assigns.

 

  10.

This Agreement and General Release (and, to the extent explicitly provided
herein, the Employment Agreement) sets forth the entire agreement between
Executive and the Company, and fully supersede any and all prior agreements or
understandings among them regarding its subject matter; provided, however, that
nothing in this Agreement and General Release is intended to or shall be
construed to limit, impair or terminate any obligation of Executive pursuant to
any non-competition, non-solicitation, confidentiality or intellectual property
agreements that have been signed by Executive where such agreements by their
terms continue after Executive’s employment with the Company terminates
(including, but not limited to, the Restrictive Covenants in the Employment
Agreement). This Agreement and General Release may only be modified by written
agreement signed by both parties.

 

  11.

The Company and Executive agree that in the event any provision of this
Agreement and General Release is deemed to be invalid or unenforceable by any
court or administrative agency of competent jurisdiction, or in the event that
any provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from the Agreement and General Release and the
remainder of the Agreement and General Release shall remain in full force and
effect.

 

  12.

This Agreement and General Release shall be construed and enforced in accordance
with the internal laws of the State of New York, without regard to principles of
conflicts of laws.

 

  13.

All actions or proceedings arising out of or relating to this Agreement and
General Release shall be tried and litigated only in the New York State or
Federal courts located in the County of New York, State of New York. The parties
hereto hereby irrevocably submit to the exclusive jurisdiction of such courts
for the purpose of any such action or proceeding. Notwithstanding the foregoing,
either party may seek injunctive or equitable relief to enforce the terms of
this Agreement and General Release in any court of competent jurisdiction.

 

  14.

Each of the parties hereto hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim arising out of or relating to this
Agreement and General Release.

 

  15.

The language of all parts of this Agreement and General Release in all cases
shall be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.

[Signature Page Follows]

 

C-4



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS

AGREEMENT AND GENERAL RELEASE INCLUDES A

RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

COMPANY Bed Bath & Beyond Inc.

By:  

 

Name:  

 

Title:  

 

EXECUTIVE

 

Mark J. Tritton Date:  

 

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

EXCLUDED WORK PRODUCT

 

X                    I have no inventions.                   The following is a
complete list of all Work Product relative to the subject matter of my
employment with the Company that have been created by me, alone or jointly with
others, prior to the Start Date, which might relate to the Company Group’s
present business:     

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

                  Additional sheets attached.

 

Executive Signature: /s/ Mark J. Tritton              Date:  

10/06/19

                  

 

D-1